Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reason for Allowance
	1.	The following is an examiner’s statement of reasons for allowance:
2.	Claims 1-18 are allowed 
3.	Independent claims 1, 9 and 17 claim a display apparatus, including a display; an interface configured to couple with a dongle, wherein the dongle and the display apparatus are configured to use different operating systems; a user input device; and at least one processor configured to, based on receiving a first execution image of an application from the dongle, display the first execution image on an area of the display, based on receiving a user operation at a point within the area, convert first coordinate information representing a location of the point relative to the display into second coordinate information representing the location of the point relative to the area, and transmit the second coordinate information to the dongle, and based on receiving a second execution image of the application from the dongle, display the second execution image, wherein the second execution image is generated by the dongle based on the second coordinate information, in a manner not disclose or suggested in any prior art.  

	The representative closest prior art is Perez et al., US Patent Application (20160196220), hereinafter “Perez” and Chang et al., US Patent Application 1. A display apparatus comprising: a display; an interface configured to couple with a dongle in which a first operating system (OS) is installed, the first OS being different from a second OS installed in the display apparatus; a user input device; and at least one processor configured to: based on a first execution image of a first application based on the first OS being received from the dongle through the interface, control the display to display the received first execution image on a first area of the display, based on a user operation at a point within the first area being input through the user input device, convert first coordinate information representing a location of the point relative to the display into second coordinate information representing the location of the point relative to the first area, and control the interface to transmit the second coordinate information to the dongle through the interface, and based on a second execution image of the first application being received from the dongle through the interface, control the display to display the second execution image on the display, wherein the second execution image is generated by the dongle based on the second coordinate information”.

In regards to claims 1, 9 and 17 the representative prior art is Perez and Chang. Perez discloses a method includes determining that a display monitor is operatively connected to a display port included in an operating system (OS) dongle, identifying at least one peripheral device operatively connected to the OS dongle, receiving, by the OS dongle, an indication of requested content from the at least one peripheral device, responsive to receiving the indication of the requested content, obtaining the requested 
Chang discloses a display device controlling method, a sink device thereof, and a mirroring system thereof are provided. The display device controlling method includes receiving metadata and media data for mirroring a screen image at a sink device from a source device, if a request is received, determining whether the request is an independent request for requesting to perform an operation of the sink device independent from an operation of the source device, or a dependent request for requesting to perform an operation of the sink device dependent to an operation of the source device, and, if the request is an independent request, carrying out the request at the sink device. When the request is input to the sink device, an operation desired by a user may be quickly performed.

In regards to claims 1, 9 and 17 Perez and Chang, alone, or in combination, do not provide a teaching, a suggestion or a motivation that could be found either in the art or within the skill of one of ordinary skill in the art at the time of the invention to modify or combine the prior art to disclose the cited claim limitations above and more specifically “based on a user operation at a point within the first area being 
input through the user input device, convert first coordinate information representing a location of the point relative to the display into second coordinate information representing the location of the point relative to the first area, and control the interface to transmit the second coordinate information to the dongle through the interface of the claimed invention.  Claims 2-8 & 18; and 10-16 depend from claim 1 and 9 respectively and as such the claims are allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT J MICHAUD whose telephone number is (571)270-3981.  The examiner can normally be reached on 8:30 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Edouard can be reached on 571-272-7603. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/ROBERT J MICHAUD/Examiner, Art Unit 2694